Citation Nr: 9903356	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-14 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
knee disability.  

2.  Whether a September 9, 1977 rating decision denying 
service connection for right knee disability was clearly and 
unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
January 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1995 rating action decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In that decision, the RO denied the veteran's 
application to reopen his claim for service connection for 
right knee disability because new and material evidence had 
not been submitted.  

The Board notes that the clear and unmistakable error claim 
will be addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for right 
knee disability in September 1977, and the veteran did not 
appeal that decision.  

2.  The evidence added to the record since the September 1977 
rating decision is not new and material and is not so 
significant that it must be considered in order to decide the 
claim.


CONCLUSION OF LAW

Evidence received since the September 1977 rating decision 
which denied service connection for a for right knee 
disability is not new and material and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1977, the RO denied the veteran's claim for 
service connection for right knee disability.  The RO 
determined that the veteran's right knee disability existed 
prior to service, that any treatment in service was a 
considered remedial measure, and that there was no evidence 
to show that a disease or injury during service which caused 
an aggravation of the disability beyond the normal 
progression of the disease.  The veteran did not appeal that 
decision.  

At the time of the 1977 RO decision, the evidence of record 
consisted of private medical records dated in 1971, the 
veteran's service medical records, and the report of a VA 
examination dated in September 1977.  

The record reflects that in March 1971 the veteran was 
hospitalized at a private facility for right knee 
complications.  On admission, subjective symptoms regarding 
the right knee included occasional locking, recurrent pain, 
and a "popping sensation." It was noted that the veteran 
had sustained several knee injuries while playing sports.  
The record also reflects that there was some laxity of the 
medial collateral ligament.  On physical examination, the 
right knee demonstrated slight laxity of the medial 
collateral ligament.  There was no positive drawer sign.  At 
the time of the examination, there was no definite locking.  
It was noted that the veteran produced a popping and clicking 
sensation in the knee by loosely flexing and extending it.  
The impression was probable old tear of medial collateral 
ligament and possible old internal derangement of the right 
knee.  The veteran underwent several procedures with regard 
to the right knee that included an exploration of the knee 
joint, repair of partial tear of collateral ligament, and 
excision of medical meniscus and removal of shreds from old 
tear of anterior cruciate ligament.  These procedures 
revealed that the collateral ligament was intact, but 
slightly loose, and that it was repaired.  In addition, there 
was a torn medial meniscus which was removed, and there was 
some shredding of the anterior cruciate ligament.  It was 
noted that the remainder of the ligament appeared to be 
stable.  The veteran tolerated the procedure well and was 
discharged in good condition on crutches.  The final 
diagnosis was partial tear of the medical collateral 
ligament, tear of the medial meniscus and old partial tear of 
the anterior cruciate ligament of the right knee.  
When examined for entrance into service in December 1972, the 
veteran related a history of his right knee problems, and the 
examiner noted that the veteran had a arthrotomy on the right 
knee in 1971.  The day following the entrance examination, 
the veteran was underwent an examination regarding the right 
knee.  The veteran did not voice any complaints or 
discomforts pertaining to the knee.  On examination, the 
veteran was able to ambulate on his heels, toes, and make 
complete squats without effort or complaints.  A healed 
arthrotomy scar on the medial surface of the right knee was 
noted.  There was no effusion, tender areas, gross deformity, 
of crepitation.  There was also negative McMurrays sign.  
From May 1974 to July 1974, the veteran was hospitalized at a 
service facility for 49 because of right knee complications.  
At that time, subjective complaints included recurrent 
popping out of the medial knee with pain.  On physical 
examination, there was right medial joint line tenderness and 
pain and popping with medial McMurray's maneuver.  The right 
quadricep was 1/2 inch larger than the left.  There was no 
effusion.  Questionable positive Slocum's test on the right 
was noted.  During the course of his hospitalization, an 
arthrogram was accomplished which suggested a retained 
posterior horn of the medial meniscus.  An arthrotomy 
revealed a large, retained peripheral margin of the medial 
meniscus.  There was also a large pedunculated fragment that 
was causing the locking and popping symptoms.  Postoperative 
convalescence was benign.  The veteran was prescribed Motrin.  
It was recorded that forward flexion was to 110 degrees and 
that the veteran was lifting 15 pounds on progressive 
resistance exercise and that he was fit for duty.  In August 
1974, an examination for an application for drill instructor 
revealed that the veteran did not voice any complaints with 
regard to his right knee, and the examiner noted that the 
right knee disability was not currently disabling.  

Service medical records dated in 1975 reflect that the 
veteran continued to experience right knee problems.  On July 
8,1975, it was noted that the veteran had twisted the right 
knee the prior evening while engaging in exercises.  On 
physical examination, there was no effusion or atrophy.  The 
veteran limped mildly.  The ligaments appeared to be intact.  
There was negative Drawer's sign.  The veteran demonstrated 
pain with full range of motion.  He was referred to 
orthopedics for consultation.  On July 17, 1975, the veteran 
was seen on a consultation basis with a provisional diagnosis 
of torn lateral meniscus.  It was noted that the veteran had 
twisted the right knee about a week prior during an obstacle 
course.  The veteran complained of painful popping, pain at 
the anterior medial and anterior lateral area of the knee.  
The veteran also indicated that he was unable to climb 
stairs.  Findings of the physical examination included mild 
effusion, full range of motion, slightly increased drawer and 
anterior medial instability, negative McMurray's sign, marked 
crepitus, negative Perkins sign, and negative pivotal shift.  
There was no palpable tenderness.  The impression was 
traumatic effusion, chondromalacia, and possible tear of the 
lateral meniscus.  On July 31, 1975, the veteran demonstrated 
2 plus anterior drawer sign on the right knee.  In August 
1975, it was noted that the knee continued to pop out and the 
veteran had problems with the knee along the lateral joint 
line.  The veteran related that he developed effusion when 
active and that he experienced pain on climbing stairs and 
walking.  On physical examination, there was no effusion.  
The medial collateral ligament and the lateral collateral 
ligament were intact.  There was negative Slocum and 
McMurray's sign.  Positive patellofemoral crepitus was noted.  
The assessment was chondromalacia and possible lateral 
meniscus tear.  A September 1975 consultation report reveals 
that subjective complaints included right knee pain and 
effusion.  The veteran related that running and climbing 
stairs aggravated the pain.  On physical examination, there 
was subpatellar tenderness.  There was no joint line 
tenderness on patellar pressure.  All ligaments were stable, 
and the veteran exhibited full range of motion with mild 
subpatellar crepitation.  McMurray's sign was negative.  As 
to an assessment of the right knee disability, the examiner 
doubted that there was continued internal derangement and 
indicated that he felt that the symptoms could be explained 
by chondromalacia.  The report of a December 1975 separation 
examination is negative for complaints, findings, or 
diagnosis regarding a right knee disability.  

The report of the July 1977 VA examination reflects the 
veteran was injured in a mine work explosion and the right 
knee area was damaged.  On physical examination, there was a 
well-healed surgical scar on the medial aspect of the right 
knee and in the popliteal space.  The veteran demonstrated 
full range of motion.  There was noticeable weakness of 
extensor of the right knee approximately 25 percent weaker 
than the left.  The diagnosis was post supracondylar fracture 
of the right femur, medial aspect with irregular locking and 
weakness of the extensor muscles of the right knee.  
In order to reopen a previously denied claim, there must be 
new and material evidence pursuant to the provisions of 
38 C.F.R. § 3.156(a).  In accordance with section 3.156(a), 
"[n]ew and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim." 38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is material, relevant 
statutes and regulations must be examined.  Chavarria v. 
Brown, 5 Vet. App. 468 (1993).  Service connection may be 
granted for disability resulting from disease or disability 
incurred or aggravated in service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  A preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b) (1998).  

The evidence that the veteran submitted since the denial of 
his claim in September 1977 consists of private medical 
records dated in 1977 which reflect that the veteran was 
hospitalized because of an injury to the right lower thigh 
with a foreign body entrance into the thigh above the knee 
medially as the result of a mining accident.  
It was noted that x-rays revealed a fractured femur.  The 
veteran underwent a debridement and irrigation of the wound 
just above the right knee medial aspect to include 
exploration of popliteal area and removal of foreign body 
from the same area.  The pre and post operative diagnoses 
were compound fracture, medial condyle of femur with a 
foreign body just posterior to the lateral tibial plateau..  
On discharge, the final diagnosis included missile injury of 
the right leg and femur with fracture of the femur.  

The evidence also consists of the transcript of a personal 
hearing dated in May 1996 before a hearing officer.  At that 
hearing, the veteran provided testimony in support of his 
claim.  He contends that his post service injury was not in 
the area of his right knee disability.  The veteran also 
indicated that he experiences a number of physical 
limitations because of the right knee.   The appellant also 
contends that the reinjuries to his knees in service 
aggravated his preexisting beyond the normal progression of 
the disability.  

Having reviewed the record, the Board finds that the veteran 
has not submitted new and material evidence to reopen his 
claim for service connection for right knee disability.  In 
reaching this determination, the Board notes that the prior 
denial was based on the absence of evidence establishing that 
the veteran's pre-service right knee disability was 
aggravated as a result of service.  In that connection, the 
Board finds that the 1977 private medical records are new, 
but are not material to the issue at hand.  These records are 
cumulative of evidence previously before the RO at the time 
of the September 1977 rating decision.  At the time of the 
prior rating decision, the evidence included the report of a 
July 1977 VA examination which provided that the veteran had 
been involved in a mining accident whereby he sustained 
injuries involving his right knee area.  The 1977 private 
records are merely the hospitalization and treatment records 
of that accident.  

With regard to copy of the personal transcript, the Board 
finds that that evidence is new, but not material in this 
matter.  While the veteran may attest to the symptoms that he 
experienced in service, he is not competent, as a layperson, 
to render a medical opinion to the affect that his pre-
existing right knee disability was aggravated by service.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
evidence is not significant in that it must be considered in 
order to fairly decide the merits of the claim.  
Based on the foregoing, the Board must conclude that new and 
material evidence has not been submitted to reopen the claim 
for service connection for right knee disability.  
Accordingly, the claim is not reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.156.  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for right knee 
disability is denied.  


REMAND

When appealing a decision by the RO denying benefits, the 
veteran will be afforded a period of 60 days from the date of 
the Statement of the Case (SOC) is mailed to him, or the 
remainder of the 1-year period from the date of the mailing 
of the determination being appealed, whichever ends later, in 
order to file his formal appeal.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.302 (1998).  When an SSOC has 
been sent to the veteran, a period of 60 days from the 
mailing of the SSOC will be allowed for response.  The date 
of the mailing of the SSOC will be presumed to be the same 
date of the SSOC for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(c).  An 
extension of the 60-day period for filing a Substantive 
Appeal, or the 60 days period for responding to an SSOC, when 
such a response is required, may be granted for good cause.  
38 C.F.R. § 20.303.  

In a November 1996 rating decision, the RO denied the 
veteran's claim that a September 9, 1977, rating decision 
which denied service connection for a right knee disability 
was clear and unmistakable error (CUE).  The RO notified the 
veteran of its determination in January 1997.  In an April 
1997 statement, the veteran requested a Supplemental 
Statement of the Case (SSOC) with regard to his claim.  The 
RO provided a Supplemental Statement of the Case (SSOC) in 
February 1998.  Therein, the RO informed the veteran that he 
had 60 days to perfect his appeal in regard thereto.  The 
record includes a VA Substantive Appeal form (VA-9) dated in 
August 1998.  Thus, the Substantive Appeal is not timely.  
38 C.F.R. § 20.302(b) (1998).  The RO addressed the CUE issue 
on the merits; therefore, the Board, in arriving at this 
determination, must now accord the appellant an opportunity 
to submit evidence or argument on the procedural issue of 
whether the veteran filed a timely Substantive Appeal.  See 
Marsh v. West, 11 Vet. App. 468, 470-71 (1998); Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
allow him to submit additional evidence 
and argument as to whether he submitted a 
timely Substantive Appeal with regard to 
the claim as to whether a September 9, 
1977 rating decision denying service 
connection for right knee disability was 
clearly and unmistakably erroneous.  

2.  Thereafter, the RO should adjudicate 
whether the veteran has submitted a 
timely Substantive Appeal with regard to 
his claim.  

If the RO's determination is adverse to the veteran, he 
should be afforded all procedural rights, including a 
Supplemental Statement of the Case containing adequate 
reasons and bases, and the veteran and his representative 
should be provided with an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals
NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Appellate rights 
do not attach to those issues addressed in the remand portion 
of the Board's decision, because a remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  




- 10 -
